Order entered April 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00422-CV

                           ALAN D. GERTNER, IRA, Appellant

                                              V.

                        HQZ PARTNERS, L.P., ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-03044-H

                                          ORDER
       We GRANT appellant’s April 16, 2015 unopposed motion for an extension of time to

file the clerk’s record TO THE EXTENT that the clerk’s record shall be filed by June 16, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE